Case 1:18-cv-02045-RMB-JS Document 51 Filed 06/17/20 Page 1 of 1 PageID: 852




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT AT NEW JERSEY
                                 CAMDEN VICINAGE

_____________________________________
DAMINA DURHAM                         :
                                      :              CIVIL ACTION
                         Plaintiff,   :              No. 1:18-cv-02045
      v.                              :
                                      :
CAPITAL ACADEMY and                   :
SEQUEL YOUTH AND FAMILY               :
SERVICES                              :
                                      :
                         Defendants. :
____________________________________

              STIPULATION DISMISSAL OF ACTION WITH PREJUDICE

        PLEASE TAKE NOTICE that pursuant to Fed. R. Civ. P. 41, Plaintiff Damina Durham

and Defendants Capital Academy, and Sequel Youth and Family Services by and through their

respective counsel, hereby Stipulate that, pursuant to the settlement between the parties,

Plaintiff’s claims are dismissed with prejudice and this action is ended, which each party to bear

its costs.

Respectfully submitted,                         Respectfully submitted,

BOCHETTO & LENTZ, P.C.                          OGLETREE, DEAKINS, NASH, SMOAK &
BY: /s/ Bryan R. Lentz                          STEWART, P.C.
       Bryan R. Lentz, Esq.                     BY: /s/ Brandon R. Sher
       Anton Kaminsky, Esq.                            Brandon R. Sher, Esquire
Attorneys for Plaintiff                                Paul L. Adams, Esquire
Dated: June 16, 2020                            Attorneys for Defendants
                                                Dated: 6/16/20
